Exhibit 10.7

THIS AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT (Agreement) is made on
October 16, 2007,

BETWEEN

SPRINT COMMUNICATIONS COMPANY, L.P., a Delaware limited partnership with an
office at 6200 Sprint Parkway, Overland Park, Kansas 66251 (Sprint).

VIRGIN MOBILE USA, LLC, a Delaware limited liability company, with a principal
place of business at 10 Independence Boulevard, Warren, New Jersey 07059 whose
registered office in the State of Delaware is c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 (the
Licensee).

RECITAL

WHEREAS, Sprint is the beneficial owner of the Marks (as defined below), and has
agreed to grant the Licensee a license to use the Marks on the terms and
conditions of this Agreement;

WHEREAS, on October 4, 2001 Sprint and Licensee entered into a License
Agreement, as amended, whereby Sprint granted Licensee the right to use the
Marks in accordance with the terms and conditions set forth therein (the License
Agreement); and

WHEREAS, the parties hereto desire to enter into this Agreement to modify the
rights and obligations of the parties under the License Agreement as set forth
herein;

In consideration of the mutual covenants and agreements set forth herein, and
for good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree to amend the License Agreement in its
entirety to read as follows:

DEFINITIONS

1.1 In this Agreement, the Recital above and the Schedules to it, the following
terms shall have the following meanings.

Accounting Period means each of the annual accounting periods ending on the
Annual Accounting Date during the Term and, in the case of the first such
period, the period from the Commencement Date to the first Annual Accounting
Date, and, in the case of the last period, the period from the commencement of
such period until close of business on the final day of the Term or the date of
termination of this Agreement, whichever occurs sooner;

Annual Accounting Date means 31 January save as such date may be adjusted (if in
a material manner, then by written agreement between the parties) to avoid an
Annual Accounting Date falling on a day which is not a Business Day and/or to
ensure that all Annual Accounting Dates fall on the same day of the relevant
week;

Business Day means any day (excluding Saturdays and Sundays) on which the US
Postal Service is open for business;

 

Page 1



--------------------------------------------------------------------------------

Commencement Date means the earlier of the date that Licensee or its direct or
indirect parent company closes an initial public offering and January 1, 2008;

CPI or Consumer Price Index means the Consumer Price Index for All Urban
Consumers (CPI-U) for the U.S. City Average for All Items, as published by the
United States Department of Labor Bureau of Labor Statistics, or any successor
organization;

End User has the meaning given such term in the PCS Services Agreement;

Financial Year means the financial year of the Licensee;

Gross Sales means the total amount received by the Licensee in connection with
the carrying on of the Licensed Activities, exclusive of revenues from sales of
Handsets if Handsets are sold at a retail price below wholesale cost;

Handset means a mobile device intended for use by a customer of Licensee to
access Mobile Voice and Data Services;

Licensed Activities means those activities referred to in Clause 3.1;

Marks means the trademarks identified on Schedule 1.0 attached hereto;

Mobile Voice and Data Services means voice and data radio communications service
including both one-way and two-way radio communications services conducted
through a wireless network carried on or between mobile stations and/or
receivers and land stations, and between mobile stations and/or receivers
communicating among themselves and the services made available to End Users over
mobile receivers;

PCS Services Agreement means the Amended and Restated PCS Services Agreement
between Sprint Spectrum L.P. and Licensee dated as of October 16, 2007;

Person means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, trust, joint stock company,
unincorporated organization or other entity;

Royalties means the payments described in Clause 4;

Sprint PCS Branding Guidelines means the guidelines provided by Sprint in
relation to the permitted form, manner and context in which the Marks may be
used, as amended from time to time; the most current version of which is
attached as Schedule 2.0;

Term means the period between the Commencement Date and December 31, 2027;

Territory means the United States of America, the US Virgin Islands and Puerto
Rico; and

Value Added Services means voicemail, short message and digital mobile fax
services and other related services, in each case provided by means of Mobile
Voice and Data Services via a Handset.

 

Page 2



--------------------------------------------------------------------------------

1.2 The Schedules form part of the operative provisions of this Agreement and
references to this Agreement shall, unless the context otherwise requires,
include references to the schedules.

1.3 For the avoidance of doubt the recitals do not form part of the operative
provisions of this Agreement.

1.4 The index to and the headings in this Agreement are for information only and
are to be ignored in construing the same.

1.5 The parties acknowledge and agree that:

 

(a) each of them has been advised by counsel and has fully considered the
language, terms and provisions of this Agreement; and

 

(b) this Agreement has been drafted by both parties and ambiguities in it, if
any, shall not be construed against the drafter of any particular clause.

ACKNOWLEDGEMENTS

2.1 The Licensee acknowledges that:

 

(a) all rights in the Marks belong to Sprint;

 

(b) the Licensee shall not acquire or claim any title to any of the Marks by
virtue of the rights granted to it by this Agreement or through its use of the
Marks either before or after the date of this Agreement;

 

(c) the Licensee shall not at any time do or omit to do anything which is likely
to prejudice Sprint’s rights in the Marks;

 

(d) all goodwill generated by use of the Marks by the Licensee shall at all
times be deemed to have accrued to Sprint;

 

(e) any rights accrued to the Licensee through use of the Marks, including but
not limited to any mixed brand rights shall be deemed to have accrued to Sprint;
and

 

(f) for the avoidance of doubt, the Licensee shall do any act reasonably
required to give effect to this Clause 2.1.

2.2 Sprint acknowledges that the Licensee shall be free to use or register in
its own name any mark other than a mark which is (i) one of the Marks;
(ii) confusingly similar to a Mark; or (iii) used in combination with a Mark as
a composite mark.

2.3 Sprint acknowledges that all goodwill generated by use or registration of a
mark by the Licensee in its own name in accordance with Clause 2.2 shall at all
times be deemed to have accrued to the Licensee.

 

Page 3



--------------------------------------------------------------------------------

GRANT

3.1 With effect from the Commencement Date, in consideration of the Royalties
and the covenants and undertakings contained in this Agreement, Sprint grants to
the Licensee a non-exclusive license to use the Marks in the Territory for the
Term:

 

(a) in relation to the provision of Mobile Voice and Data Services and Value
Added Services to Customers; and

 

(b) on promotional brochures and other materials in relation to the provision of
Mobile Voice and Data Services and Value Added Services.

3.2 Licensee will not use the Marks in any form other than that permitted in the
Sprint PCS Branding Guidelines attached hereto as Schedule 2.0 and incorporated
herein by this reference without the prior written consent of Sprint, such
consent to be requested and determined as described in Clause 3.3 below.
Licensee will use the Marks in accordance with the Sprint PCS Branding
Guidelines.

3.3 Except for printed materials which shall be covered by Clause 5.4 herein, if
the Licensee wishes to use the Marks in any manner other than as provided in the
Sprint PCS Branding Guidelines, it will notify Sprint prior to commencing the
proposed use. If Sprint consents (such consent to be based on Sprint’s
reasonable interpretation of the Sprint PCS Branding Guidelines and not to be
unreasonably withheld) to the proposed use by the Licensee, Sprint will so
notify Licensee. If Sprint withholds its consent, it will explain in writing the
basis for its decision. If Sprint fails to provide written notice of its
decision within thirty (30) days of the request, the request will be deemed
denied for purposes of this Clause 3.3. If Sprint and Licensee do not agree with
respect to any such issue, either party may escalate the matter as provided in
Clause 14.11.

PAYMENT OF ROYALTIES

4.1 Through December 31, 2007, the Licensee agrees to pay Sprint continuing
Royalties which, for any one Financial Year (and pro rata for parts thereof),
shall be 0.125% of Gross Sales during that Financial Year, up to a maximum of
two million United States dollars ($2,000,000) in any one Financial Year.
Beginning with the earlier of (a) January 1, 2008, and (b) the date on which
Licensee offers post-paid Mobile Voice and Data Services, the Licensee agrees to
pay Sprint continuing Royalties which, for any one Financial Year (and pro rata
for parts thereof), shall be 0.25% of Gross Sales during that Financial Year, up
to a maximum of four million United States dollars ($4,000,000) (the Cap) in any
one Financial Year. The Licensee shall pay the amount payable under this clause
in respect of each quarter within ten (10) Business Days of the end of each
quarter and in the manner nominated by Sprint. Licensee will pay Royalties for
such period of time as it has the right to use the Marks. Licensee will have the
right to use the Marks for as long as the PCS Services Agreement is in force
unless this Agreement is earlier terminated pursuant to Clauses 9.1 or 9.2
hereof.

 

Page 4



--------------------------------------------------------------------------------

4.2 The Licensee shall supply to Sprint:

 

(a) a monthly statement of the Licensee’s Gross Sales within five (5) Business
Days of the end of each quarter;

 

(b) a statement showing Gross Sales for each Accounting Period of the Licensee
within one month after the end of such period certified by a qualified auditor
approved by Sprint;

 

(c) a balance sheet and profit and loss account showing the true position of the
business of the Licensee for each Financial Year during the Term and for the
Financial Year first expiring after the expiration or termination of this
Agreement after the end of the relevant Financial Year certified by a qualified
auditor approved by Sprint; and

 

(d) any other information relating to the financial position of the Licensee as
may be reasonably requested by Sprint during the term of this Agreement.

4.3 If the Gross Sales certified by the auditors of the Licensee in the
statement provided pursuant to Clause 4.2(b) multiplied by the continuing
royalty rate as set out in Clause 4.1 exceeds the amount paid to Sprint by the
Licensee pursuant to Clause 4.1 for the Accounting Period, the Licensee shall
pay such excess to Sprint, such payment to accompany the statement.

4.4 If the Gross Sales certified by the auditors of the Licensee in the
statement provided pursuant to Clause 4.2(b) multiplied by the continuing
royalty rate as set out in Clause 4.1is less than the amount paid to Sprint by
the Licensee pursuant to Clause 4.1 for the Accounting Period, Sprint agrees to
refund the amount of such deficiency to the Licensee within thirty (30) days of
the receipt of such statement by Sprint.

4.5 Any obligation to make a payment under this Agreement has been expressed
exclusive of any federal, state, local or other governmental value added, sales
or similar tax. If such tax is chargeable under this Agreement, any payments due
to Sprint hereunder shall be increased to include an amount equal to such tax.

4.6 In the event of any payment to be made by the Licensee under this Agreement
not being received by Sprint on or before the due date of payment, interest
shall become payable on such payment at the rate of four percent (4%) above the
base rate of Lloyds TSB Bank PLC from the due date for payment to the date when
payment is actually received (both before and after any court judgement).

4.7 Beginning on January 1, 2008, the parties shall make annual adjustments for
inflation to the Cap equal to the change in the CPI from January 1 of a
Financial Year of the Agreement to the following January 1, calculated as of
January 1. All such calculations shall be made within thirty (30) days of the
date that the CPI is released by the United States Department of Labor and
adjustments to the Cap shall be applicable for the following Financial Year.

CONDITIONS OF USE

5.1 The Licensee hereby undertakes that it shall use the Marks at all times only
in accordance with the Sprint PCS Branding Guidelines in effect from time to
time. In the event of any inconsistency between the terms of this Clause 5
(i.e., Clauses 5.1 through 5.6) and the Sprint PCS Branding Guidelines, the
provisions of this Clause 5 shall prevail.

 

Page 5



--------------------------------------------------------------------------------

5.2 The Licensee hereby undertakes that it shall not use, register or apply to
register any of the Marks or any confusingly similar marks as the whole or part
of any domain name, electronic mail address or otherwise without the prior
written consent of Sprint.

5.3 The Licensee acknowledges that the value and reputation of the Marks are
such that they denote high quality status and agrees to ensure that the goods
and services to which the Marks are applied are of a style, appearance and
quality so as to maintain the value and reputation of the Marks.

5.4 The Licensee further undertakes to comply with the following conditions of
use:

 

(a) the Licensee shall submit designs for any printed materials using the Marks
to Sprint for approval as to the manner and context of the intended use of the
Marks except in so far as the materials comply with the Sprint PCS Branding
Guidelines or have been previously approved in writing. The Licensee shall not
make use of any such design or advertising, marketing or promotional materials
incorporating such designs for the purpose of the Licensed Activities unless
Sprint has given its prior written approval to use of such materials (such
approval not to be unreasonably withheld);

 

(b) where Sprint has not sent (by courier, post, email or fax) to the Licensee
at its then usual business or email address a written response in relation to
the designs submitted by the Licensee within five (5) Business Days of receipt
of such materials, Sprint shall be deemed to have approved the designs for the
purposes of this Clause 5.4;

 

(c) the Licensee’s use of the Marks (including without limitation, the shape,
color and design of all of Licensee’s products and advertising and promotional
material on or in which the Marks appear) shall comply at all times with the
Sprint PCS Branding Guidelines or be in such other form as may from time to time
be approved in advance in writing by Sprint.

 

(d) If, in Sprint’s reasonable opinion, any advertising or promotional material
in which any of the Marks are used does not comply with this Agreement or the
Sprint PCS Branding Guidelines then, after a reasonable cure period, the
Licensee must withdraw or use commercially reasonable efforts to procure the
withdrawal of all such advertising and/or promotional materials;

 

(e) the Marks may not be used in combination with any other marks, names, words,
logos, symbols or devices (except as specified in this Agreement) without the
prior written consent of Sprint (at its absolute discretion);

 

(f) the Licensee shall promptly provide Sprint with details of all material
complaints made by customers, distributors, retailers and/or members of the
public relating to any Licensee’s products and services sold under the Marks
and/or the Licensed Activities conducted under the Marks which the Licensee, in
the exercise of its reasonable discretion, believes are capable of having an
adverse effect upon the goodwill attending the Marks, together with reports on
the resolution of such complaints and shall comply with any reasonable
directions or recommendations given by Sprint in respect thereof; and

 

Page 6



--------------------------------------------------------------------------------

(g) the Licensee shall obtain and comply with all necessary consents, licenses
and authorisations and all other required formalities, and comply with all
applicable laws and regulations in the Territory (including the Economic
Espionage Act), in connection with the exercise of the Licensees’ rights granted
by this Agreement and is under an obligation to notify Sprint if it becomes
aware of any changes or possible changes in legislation, regulations, policy or
procedures which may adversely affect the ability of the Licensee to carry on
its business or use the Marks.

5.5 In order to ensure that the Licensee is complying with the obligations under
this Agreement, the Licensee shall permit and facilitate review by Sprint of
Licensee’s uses of the Marks, including, upon the reasonable written request of
Sprint:

 

(a) providing reasonable quantities of samples of any materials, including
Licensee’s products and all advertising, marketing and promotional materials
bearing the Marks, used in connection with the Licensed Activities prior to or
in the course of their installation, sale or distribution (such samples to be
provided at Sprint’s cost);

 

(b) meeting with Sprint at least once in each calendar year at the Licensee’s
offices at Sprint’s expense in order to review the exercise of the Licensee’s
rights granted by this Agreement; and

 

(c) permitting Sprint (or its nominated representative) upon reasonable notice
during business hours to enter the Licensee’s premises to assess whether the
Licensee is complying with the obligations under the terms of this Agreement.

5.6 If at any time the Licensee fails to comply with the conditions of use or
standards of quality and presentation set out in this Clause 5, Sprint may
direct the Licensee (in writing) to take such steps as may be necessary to
ensure compliance which will, if such steps are taken to the reasonable
satisfaction of Sprint, remedy such breach without prejudice to the Licensee’s
liability to Sprint in respect of any damages or other claims which may have
arisen as a result of such breach. If Sprint and Licensee do not agree with
respect to any such issue, either party may escalate the matter as provided in
Clause 14.11.

TRADEMARK PROTECTION

6.1 Sprint undertakes to prosecute registration of and maintain in good standing
the Marks, and to take all necessary steps to defend its rights and those of
Licensee against infringement of the Marks by third persons in accordance with
10.2.

6.2 The Licensee and Sprint each undertake that they shall, at the other’s
request and expense, execute or procure the execution (including by any of the
other Licensees) of any document which may be necessary to allow recordal of the
rights granted to the Licensee by this Agreement and the corresponding
cancellation of such recordal on the expiration or termination of this
Agreement, for whatever reason.

 

Page 7



--------------------------------------------------------------------------------

6.3 The Licensee shall not:

 

(a) seek any registration of any trademark, copyright or analogous right which
is identical with or confusingly similar to any of the Marks in any country in
the world; or

 

(b) challenge the validity or Sprint’s ownership of the Marks or any
registrations for them.

6.4 Sprint shall take all steps necessary to ensure that the registrations of
the Marks cover (and, if applicable, are extended to cover) the scope of the
Licensed Activities in the Territory to the extent that registrations are
available in the Territory and as the Licensee may reasonably request or as
Sprint reasonably considers is necessary to protect the value, reputation and/or
goodwill associated with the Marks.

6.5 The Licensee shall, at the request of Sprint and at Sprint’s cost, provide
full assistance in connection with the protection and maintenance by Sprint of
its rights in and to the Marks in the Territory as Sprint may from time to time
in its reasonable discretion determine necessary.

6.6 The Licensee shall immediately stop using, or as Sprint may direct, modify
the use of, any Marks in relation to any part or parts of the Licensed
Activities on receipt of written notice from Sprint notifying the Licensee that
such use has been finally and definitively determined by a court of competent
jurisdiction to infringe upon the intellectual property rights of a third party
provided always that:

 

(a) Sprint vigorously defends the infringement litigation;

 

(b) Sprint shall permit the Licensee to recommence use of the Marks if, and as
soon as reasonably practicable after, Sprint settles the matter with the third
party with the effect that use by the Licensee is permitted or would no longer
amount to an infringement of such third party’s rights; and

 

(c) the Licensee’s obligation to pay Royalties in respect of its use of the
Marks shall be suspended during the period that it is required by Sprint under
this Clause 6.6 to stop using the Marks.

DEALINGS AND SUB-LICENSING

7.1 The rights granted under this Agreement are personal to the Licensee and the
Licensee shall not delegate, sub-license, assign, mortgage, charge or encumber
with a security interest any of those rights to any third party without the
prior written consent of Sprint (which may be withheld for any reason), except
(a) a sub-license as permitted by Clause 7.2; or (b) an assignment that would be
permitted by and under the same terms as Section 20 of the PCS Services
Agreement, but only in the event that the PCS Services Agreement is also so
assigned.

7.2 The Licensee may sub-license its rights under this Agreement to the extent
necessary to allow the Licensee to sub-contract to a manufacturer, retailer,
printer or other Person requiring a license in connection with the conduct of
the Licensee’s business any part of the operations required to facilitate the
conduct of the Licensed Activities or the provision of Licensee’s products and
services, provided that:

 

(a) the Licensee gives prior written notice of the sub-license to Sprint;

 

Page 8



--------------------------------------------------------------------------------

(b) the sub-license shall be in writing on terms and conditions no less onerous
than those imposed on the Licensee by this Agreement;

 

(c) the sub-licensee shall not have the right to sub-license its rights under
the sub-license to any third party;

 

(d) the permission to sub-license (and all sub-licenses granted) under this
clause shall terminate automatically on termination or expiration of this
Agreement;

 

(e) the Licensee shall be liable for all acts and omissions of its
sub-licensees, which shall be deemed to be the acts and omissions of the
Licensee for the purposes of this Agreement;

 

(f) the Licensee shall at all times and at its own cost enforce compliance by
the sub-licensee with the terms of the sub-license; and

 

(g) the Licensee shall not sub-contract the whole of its business operations to
a third party.

LICENSOR’S WARRANTIES

8.1 Sprint represents and warrants that:

 

(a) it is the beneficial owner of the Marks;

 

(b) it has the right to grant all of the rights it purports to grant under this
Agreement; and

 

(c) is not aware of any other rights whose grant under this Agreement would be
necessary to enable the Licensee to carry on the Licensed Activities under the
Marks in accordance with this Agreement.

TERMINATION AND EFFECTS OF TERMINATION

9.1 This Agreement shall expire automatically without need for further notice
upon the earlier to occur of: (a) expiration of the Term; and (b) expiration or
an early termination of the PCS Services Agreement.

9.2 If any of the following occur (each a Default and the party triggering such
Default a Breaching Party):

 

(a) Sprint or Licensee fails to make a payment of money due under this Agreement
which failure continues for more than thirty (30) days after written notice from
the other party requiring the payment to be made;

 

(b) Sprint or Licensee commits a material breach of any of the provisions of
this Agreement, which breach (i) is or is likely to be materially damaging to
the other party or to the goodwill in the Marks, including the use of the Marks
for purposes other than a Licensed Activity or (ii) arises from the Licensee’s
use of the Marks for purposes other than a Licensed Activity that is not or is
not likely to be materially damaging to the other party or to the goodwill of
the Marks, and (iii) either:

 

Page 9



--------------------------------------------------------------------------------

(A) continues for a period of more than sixty (60) consecutive days after
receipt of written notice from the non-breaching party specifying the nature of
the breach (Cure Period); or

(B) is of a nature that is not capable of cure;

 

(c) Sprint or Licensee ceases to do business as a going concern;

 

(d) Sprint or Licensee is unable or admits its inability to pay its debts as
they become due; or

 

(e) Sprint or Licensee institutes a voluntary proceeding, or becomes the subject
of an involuntary proceeding which involuntary proceeding is not dismissed
within thirty (30) days, under any bankruptcy act, insolvency law or any law for
the relief of debtors, has a receiver appointed for the party which appointment
is not dismissed, vacated or stayed within thirty (30) days, or executes a
general assignment for the benefit of creditors;

then:

(A) if Sprint is the Breaching Party and Sprint has failed to cure any Default
within the applicable cure period, if any, then Licensee may, at any time within
twenty-four (24) months of the expiration of any applicable cure period for such
breach, terminate this Agreement upon ninety (90) days prior written notice to
Sprint; and

(B) if Licensee is the Breaching Party and Licensee has failed to cure any
Default within the applicable cure period, if any, then Sprint may, at any time
within ninety (90) days of the expiration of any applicable cure period for such
breach, terminate this Agreement upon thirty (30) days written notice to
Licensee; provided however that, within such 30-day period before termination,
the parties may agree to extend the license in whole or in part beyond such date
of nominal termination, in accordance with a transition plan suitable to protect
the Licensee’s interests while Licensee effects a transition to replace trade
names and trademarks; provided, further, that in no event shall Sprint be
required to commit to continued use of the Marks or any of them throughout a
transition period of more than twelve (12) further months, and Sprint shall
continue to be entitled to procure injunctive relief against continuation of any
breach by Licensee as of the date of notice of termination,

provided that, if (x) Sprint notifies the Licensee of a breach referred to in
Clause 9.2(b)(ii) above and (y) the Licensee wishes to dispute that the Marks
have been used for purposes other than a Licensed Activity, the Licensee shall,
within ten (10) days of receiving the notification, notify Sprint enclosing a
Resolution Request (as defined in Clause 14.11) and the parties shall attempt to
resolve the matter in accordance with Clause 14.11, and in relation to that
breach:

(1) the Cure Period shall not be deemed to have commenced unless the parties are
not able to resolve the dispute by the expiry of the 15-Business Day period
referred to in Clause 14.11(b), upon which the Cure Period shall be deemed to
commence;

(2) if the parties determine during or as a consequence of the procedures in
Clause 14.11 that the Licensee is using the Marks for purposes other than a
Licensed Activity, then the Cure Period shall be deemed to commence upon written
notice from Sprint following that determination; and

 

Page 10



--------------------------------------------------------------------------------

(3) if the parties determine during or as a consequence of the procedures in
Clause 14.11 that the Licensee is not using the Marks for purposes other than a
Licensed Activity, Sprint shall notify Licensee that the notice of termination
is withdrawn.

9.3 Reserved.

9.4 Upon expiration of the Term or earlier termination of this Agreement for any
reason, the Licensee shall, as soon as reasonably practicable and in any event
no later than three (3) months following expiration or termination (unless a
longer period is authorized under a transition plan agreed under Clause
9.2(e)(B)):

 

(a) cease to use any of the Marks other than in connection with accurate
historical descriptions of the business and as may be required by any applicable
law;

 

(b) remove from any establishment or place all representations of the Marks
including without limitation all signs or display material bearing the Marks;

 

(c) deliver (at its expense) to Sprint (or to any Person nominated by Sprint)
such products and other materials that it owns or that are in its possession
which reproduce or display the Marks or, at the election of Licensee, remove the
use of the Marks on such products or materials, or at the election of Licensee,
destroy such products and other materials and provide Sprint with satisfactory
evidence of their destruction; and

 

(d) at the request of Sprint, execute any documents provided to the Licensee by
Sprint necessary to confirm that the goodwill that has accrued during the Term
in the Marks or any Mark is vested in Sprint.

9.5 The Licensee shall be entirely responsible to Sprint for any direct damage
caused by the unauthorised use of such products and/or materials which are not
delivered up or destroyed or altered pursuant to Clause 9.4(c).

9.6 Termination of this Agreement shall be without prejudice to the rights of
either party which may have accrued up to the date of such termination.

9.7 Except as otherwise provided in Clauses 9.1 and 9.2, neither party may
terminate this Agreement except by notice in writing to the other and with the
written consent of the other.

INFRINGEMENTS AND INJUNCTIVE RELIEF

10.1 The Licensee shall promptly notify Sprint of:

 

(a) any unauthorised use or infringement or suspected or threatened infringement
of the Marks or of any passing off or of any other act or thing which might
vitiate or prejudice the rights of Sprint in and to the Marks; and

 

(b) any claims or allegations that the use of the Marks by the Licensee or its
sub-licensees infringes the rights of any third party that comes to its notice
at any time giving reasonable particulars thereof.

 

Page 11



--------------------------------------------------------------------------------

10.2 Subject only to Clause 10.4 below, Sprint shall have the exclusive right in
its absolute discretion and at its expense to take whatever action it believes
necessary and proper in connection with any of the matters described in Clause
10.1 above.

10.3 The Licensee agrees to provide to Sprint (at the expense of Sprint) all
reasonable assistance which Sprint may require in connection with any action it
may decide to take in relation to any unauthorised use, infringement, suspected
or threatened infringement, passing off or other unlawful interference with the
rights of Sprint (including, without limitation, bringing or joining in
proceedings or lending its name to any proceedings brought by Sprint).

10.4 If, having been requested in writing by the Licensee to do so, Sprint fails
to take action in respect of any event described in Clause 10.2 for a period
exceeding twenty eight (28) Business Days, the Licensee shall be entitled to do
so at its own expense and in its own name and that of Sprint and Sprint agrees
to provide the Licensee all reasonable assistance which the Licensee may require
in connection with the action it takes provided always that:

 

(a) the Licensee notifies Sprint in writing of its intention to do so;

 

(b) the Licensee shall only be permitted to take such action if failure to do so
would have a material adverse effect on the Licensed Activities;

 

(c) the Licensee shall not be permitted to take such action if it would have a
material adverse effect on Sprint or any other licensee of the Marks acting
within the terms of its license;

 

(d) the Licensee will indemnify and keep indemnified Sprint from and against all
costs and expenses (including, without limit, disbursements, legal costs on an
attorney-client basis, fees and expenses and value added tax), actions,
proceedings, claims, demands and damages arising directly from such action;

 

(e) the Licensee keeps Sprint up-to-date with details of the status of such
action or proceedings;

 

(f) the Licensee shall consult Sprint prior to finalizing any negotiated
settlement of any such action or proceedings (although the terms of any such
settlement shall be at the Licensee’s sole discretion); and

 

(g) if the Licensee succeeds in securing substantially all the relief it seeks
in the action or proceedings it takes in accordance with this Clause 10.4, then
it shall provide Sprint with evidence reasonably acceptable to Sprint (certified
if required by Sprint by a qualified auditor approved by Sprint) of the legal
costs and expenses incurred in taking that action and Sprint shall reimburse the
Licensee its reasonable legal costs and expenses so incurred.

10.5 The proportion of the costs and damages recovered in respect of any action
(or of a settlement of any action) pursuant to Clauses 10.2 or 10.4 shall first,
reimburse the party who brought the action in respect of all costs and expenses
payable to third parties (excluding, for the

 

Page 12



--------------------------------------------------------------------------------

avoidance of doubt, the cost of lost management time) incurred as a result of
bringing the action and the remainder shall go to Licensee, to the extent of
injury suffered by it from the subject matter of the action, provided that
Licensee provides Sprint, upon the reasonable request of Sprint, with evidence
reasonably acceptable to Sprint of the loss or damage caused by the subject
matter of the actions (certified if required by Sprint by a qualified auditor
approved by Sprint), with any and all excess recovery going to Sprint; provided
that nothing in this Clause 10.5 shall derogate from the acknowledgement in
Clause 2.

INDEMNITY

11.1 The Licensee undertakes and agrees that it shall at all times during the
continuance in force of this Agreement observe and perform the terms and
conditions contained in this Agreement. The Licensee undertakes and agrees to
indemnify and hold harmless Sprint and its officers, directors, agents,
employees and representatives from and against all costs and expenses
(including, without limitation, legal costs on an attorney-client basis, fees
and expenses and value added tax), actions, proceedings, claims, demands and
damages arising directly or indirectly from a third party claim relating to:

 

(a) the Licensee’s use of a Mark in breach of this Agreement; or

 

(b) the Licensee’s use of the Marks on or in relation to Licensee’s products or
services in connection with any product liability claims or proceedings, save to
the extent that the same are caused by the action or inaction of Sprint or a
breach of this Agreement by Sprint.

11.2 Sprint shall indemnify and hold harmless the Licensee and its officers,
directors, agents, employees and representatives from and against all costs and
expenses (including, without limitation, legal costs on an attorney-client
basis, fees and expenses and value added tax), actions, proceedings, claims,
demands and damages arising directly or indirectly from a third party claim
relating to Licensee’s use of a Mark in accordance with this Agreement or
relating to a claim of invalidity of or defects in Sprint’s title to the Marks.

CONFIDENTIALITY

12 Each of the parties shall keep secret and confidential any information of a
confidential nature which it may obtain relating to the business affairs and/or
trade secrets of the other provided, that this obligation shall not apply in
respect of (a) any information which comes into the public domain other than as
a result of breach by the recipient of the information of the provisions of this
clause; (b) which was otherwise known by the receiving party prior to receipt of
such information from the disclosing party; or (c) which is required to be
disclosed by law, any governmental or regulatory authority or by order of a
court of competent jurisdiction. This clause shall continue in force following
expiry or termination of this Agreement.

 

Page 13



--------------------------------------------------------------------------------

NOTICES

13.1 Any notice or other communication required or authorised to be given under
this Agreement shall be in writing and either be delivered by hand or sent by
first class post, courier or facsimile transmission (provided that in the case
of facsimile transmission, the notice is confirmed by being delivered by hand or
sent by first class post within forty-eight (48) hours) as follows:

 

Address for notices to Sprint:   Sprint Communications Company, L.P.     6200
Sprint Parkway     KSOPHF 0302 - 3B579     Overland Park, Kansas 66251    
Attention: Vice President, Law – Intellectual Property   Fax: (913) 523-7651  

 

With a copy to:   Sprint Spectrum L.P.     6200 Sprint Parkway     KSOPHF0202 -
2B579     Overland Park, Kansas 66251     Attention: Vice President, Corporate
Development   Fax: (913) 523-2785  

 

Address for notices to Licensee:   Virgin Mobile USA, LLC     10 Independence
Boulevard     Warren, New Jersey 07059     Attention: General Counsel     Fax:
(908) 607-4078  

13.2 The parties may change the address, facsimile number or the name of the
person for whose attention notices are to be addressed by serving a notice on
the other party in accordance with the provisions of this Clause.

13.3 All notices given in accordance with Clause 13.1 above shall be deemed to
have been served as follows:

 

(a) if delivered by hand or courier, at the time of delivery;

 

(b) if posted, at the expiration of three (3) Business Days after the envelope
containing the same was delivered into the custody of the postal authorities; or

 

(c) if communicated by facsimile, at the time of transmission,

provided that where, in the case of delivery by hand or transmission by
facsimile, such delivery or transmission occurs after 6 p.m. on a Business Day
or on a day which is not a Business Day, service shall be deemed to occur at 9
a.m. on the next following Business Day. References to time in this clause are
to local time in the country of the addressee.

13.4 In proving such service it shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered either to the
address shown or into the custody of the postal authorities as a pre-paid first
class letter, or that the facsimile transmission was made after obtaining in
person or by telephone appropriate evidence of the capacity of the addressee to
receive the same, as the case may be.

 

Page 14



--------------------------------------------------------------------------------

GENERAL

Waiver

14.1 No delay, failure or indulgence by either party to perform any provision of
this Agreement shall operate or be construed as a waiver of that party’s powers
or rights under this Agreement or prejudice that party’s rights to subsequent
action. Any waiver by either party of its rights under this Agreement shall not
operate as a waiver in respect of any subsequent breach. No single or partial
exercise of any power or right by either party shall preclude any other or
further exercise thereof or the exercise of any such other power or right under
this Agreement.

Modifications

14.2 No amendment or modification to this Agreement will be effective or binding
unless it is in writing, signed by both the parties and specifically states that
it is an amendment to this Agreement.

Invalidity

14.3 If at any time any one or more of the provisions (or part of one or more of
the provisions) of this Agreement becomes invalid, illegal or unenforceable in
any respect, under any law, the validity, legality and enforceability of the
remaining provisions (or part or parts) shall not in any way be affected or
impaired.

Entire Agreement

14.4 This Agreement sets out the entire agreement and understanding between
Sprint and the Licensee in respect of the use of the Marks by the Licensees and
supersedes all previous representations, understandings, licenses or agreements,
whether oral or written, in relation to such use. It is agreed that:

 

(a) no party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of any other party which is not
expressly set out or referred to in this Agreement;

 

(b) subject only to (c) below, no party shall have a claim or remedy in respect
of misrepresentation (whether negligent or otherwise) or untrue statement made
by any other party; and

 

(c) this Clause shall not exclude any liability for fraudulent
misrepresentation.

Independent Contractors

14.5 Nothing in this Agreement shall create, or be deemed to create, a
partnership, a joint venture, an agency, a fiduciary duty or employment between
the parties. The only relationship created by this Agreement is that of
independent contractors, and, except as expressly provided herein, neither party
by virtue of this Agreement has authority to transact any business in the name
of the other party or on its behalf or incur any liability for or on behalf of
the other party.

 

Page 15



--------------------------------------------------------------------------------

Governing Law

14.6 This Agreement shall be governed by and construed in accordance with New
York law. Each of the parties irrevocably submits to the non-exclusive
jurisdiction of the Courts of the state of Delaware and the courts of the United
States of America for the District of Delaware, and appellate courts of any such
courts.

Counterparts

14.7 This Agreement may be executed in counterparts, each of which shall be
considered an original, with the same effect as if the parties or their
representatives signed the same instrument.

Further Assurances

14.8 Sprint and the Licensee shall, at the Licensee’s expense, execute and
deliver all such documents and take or procure the execution of all such
documents (in a form reasonably satisfactory to both parties) as may from time
to time be required to give full effect to this Agreement.

Costs

14.9 Each party shall bear its own costs in connection with the negotiation,
preparation and implementation of this Agreement.

Insurance

14.10 The Licensee shall ensure that it maintains at all times during the Term,
current policies of insurance sufficient to indemnify against any product
liability claims of up to twenty five million United States dollars
($25,000,000) arising from use of the Licensee’s products and services and
naming Sprint as an additional insured.

Dispute Resolution

14.11 In the event there is a dispute between the parties regarding the
interpretation of any provision this Agreement or either party’s performance
under any provision of this Agreement (a Dispute), the parties shall attempt to
resolve such Dispute in accordance with this Clause 14.11. This Clause 14.11
shall be without prejudice to either party’s right to take the action (including
termination of this Agreement) described in Clause 9.2 in accordance with those
Clauses.

 

(a)

Upon written request of either party (the Resolution Request), the Dispute shall
be submitted for resolution to a dispute resolution team which shall be
comprised of two representatives from each party (the Integrated Action Team).
The Integrated Action Team shall meet as often as necessary to gather and
furnish to each party all information with respect to the matter in issue, which
is appropriate and germane for its resolution. The Integrated Action Team shall
discuss the Dispute and negotiate in good faith in an effort to resolve the
Dispute without the necessity of further action relating thereto. During the
course of such negotiation, all reasonable requests made by one party to the
other for non-privileged information reasonably related to this Agreement and
the

 

Page 16



--------------------------------------------------------------------------------

 

Dispute will be honored in order that such party may be fully advised of the
other’s position. The specific format for such discussions will be left to the
discretion of the Integrated Action Team, but may include the preparation of
agreed upon statements of fact or written statements of position furnished by
each party to the other.

 

(b) If the Dispute is not fully resolved by the Integrated Action Team within
fifteen (15) Business Days after the delivery of the Resolution Request, then
either of the parties may request that the Dispute be escalated to the
Designated Officers of the parties (the Escalation Request), after which, within
fifteen (15) Business Days of the delivery of the Resolution Request, each of
the parties shall prepare and send to the Designated Officers of the parties,
respectively, a memorandum stating its understanding of the matter subject to
the Dispute, its position in relation to such matter, its reasons for taking
such position and any proposals for resolving the Dispute.

 

(c) The Designated Officers shall as soon as reasonably practicable (within at
least fifteen (15) Business Days after the Dispute has been referred to such
Designated Officers or as such Designated Officers shall otherwise agree) meet
(in person or by telephone) to discuss the Dispute and use their reasonable best
efforts to resolve it. Designated Officers means each entity’s President, CEO or
Chairman (as applicable).

 

(d) Notwithstanding anything in this Agreement to the contrary, either party may
resort to court action for injunctive relief at any time if the dispute
resolution process set forth in this Clause would permit or cause irreparable
damage to such party due to delay arising out of the dispute resolution process.

[Remainder of page intentionally left blank.]

 

Page 17



--------------------------------------------------------------------------------

[Signature page to Amended and Restated Trademark License Agreement]

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above.

 

SPRINT COMMUNICATIONS COMPANY L.P. By  

/s/ Douglas B Lynn

Name:   Douglas B Lynn Title:   Vice President VIRGIN MOBILE USA, LLC By  

/s/ Peter Lurie

Name:   Peter Lurie Title:   General Counsel

 

Page 18



--------------------------------------------------------------------------------

SCHEDULE 1

TRADEMARKS

 

Trademark

 

Application / Registration
Number

 

Country

 

Class

 

Status

Sprint  

Serial #78/135,149

Reg. #2,833,134

  USA   38   Registered



--------------------------------------------------------------------------------

SCHEDULE 2

SPRINT PCS BRANDING GUIDELINES (ATTACHED)



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

Private Label Solutions Program Branding Guidelines

Overview

 

  

 

Introduction    Under the Private Label Solutions (PLS) Program, you have been
given permission to use the Sprint® trade name and Nationwide Sprint PCS®
Network name for informational purposes to identify the network your services
are delivered on and to discuss network coverage. Under your agreement with
Sprint, you have agreed to adhere to these Branding Guidelines. These are the
branding requirements you must follow when using the Sprint trade name or the
Nationwide Sprint PCS Network name.    In order to ensure compliance with these
Branding Guidelines, all MVNO-created materials referencing the Sprint name,
network coverage or materials created to promote your wireless offering must be
submitted to Private Label Solutions for review and prior written approval prior
to production or distribution,    Standard turn-around time for the review of
all materials will be 10 business days from receipt.    Sprint may amend these
Branding Guidelines from time to time and you agree to adhere to any amended
Branding Guidelines.   

 

Contents    The Branding Guidelines contain the following topics:

Topic

   See Page Using the Branding Guidelines    2 Positioning Your Offering    3

Approved Copy

Business Relationship Definition Copy

Network Coverage Copy

Legal Disclaimer

Trademark Notice

   4 Basic Rules    6 Examples    8

 

 

 

© 2007 Sprint Nextel    Page 1    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

 

Using the Branding Guidelines

 

  

 

When to Use the Branding Guidelines   

Use these guidelines if you are engaged in preparing any kind of communication
for your privately labeled service, including, but not limited to:

 

•        Brochures

 

•        Direct mail

 

•        Advertising (including print and online)

 

•        Press releases

 

•        Public relations - All media releases, public announcements or
disclosures in which the Sprint name is used require prior written approval by
Sprint.

 

•        Telemarketing scripts

 

•        Packaging

  

 

When Not to Use Branding Guidelines Copy    The approved copy referenced in the
Branding Guidelines may not be used in radio or TV advertising, on business
cards, stationery, or promotional/premium items.   

 

Modifying the Copy    Do not modify the Branding Guidelines copy in any way. Use
the approved copy exactly as stated in the Branding Guidelines.   

 

Use of the Sprint Name    You are authorized to use the Sprint trade name and
the Nationwide Sprint PCS Network name solely for informational purposes to
identify the network your wireless services are delivered on and to discuss
network coverage. Only use the names as instructed in these Branding Guidelines.
  

 

Use of Sprint Trademarks    You are prohibited from using any trademark owned by
Sprint other than the use of the Sprint trade name and the Nationwide Sprint PCS
Network name as described in these Branding Guidelines.   

 

Linking to Sprint Sites

Prohibited

   You are not authorized to insert links to any Sprint owned Web sites in any
of your communications.   

 

 

© 2007 Sprint Nextel    Page 2    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

 

Positioning Your Offering

 

  

 

General Guidance on Positioning    You should position wireless offerings to end
users in a manner that is visibly different from Sprint marketing approaches.
Under no circumstances should Sprint marketing claims or Sprint creative
approaches be used in your communications. For example, you cannot use the “more
choice and more flexibility” approach in communications.   

 

Proprietary offerings   

Many offerings that Sprint makes available to you are proprietary to Sprint. It
is important to ensure that your communications do not imply that these
offerings are yours rather than those of Sprint.

 

Proprietary Sprint PCS product and service terminology (Sprint PCS Vision®,
Sprint PCS® Picture Mail, etc.) may not be used to represent your company
products and services. Portions of Sprint PCS product and service terminology
(i.e. Vision, Picture Mall, etc.) also may not be used to represent your company
products and services.

 

Your name and logo can be appended to standard industry terminology such as
voicemail, caller ID, call waiting, etc.

  

 

Wireless Internet Browsing    Sprint has formed relationships with several
content providers - such as Yahoo!® and Amazon.com® - that are featured on the
wireless Internet browser offered through Private Label Solutions. Through these
relationships Sprint has obtained rights to use certain trademarked properties,
such as their names and logos. Sprint cannot pass these rights along to you.
Without such rights you cannot promote the content providers in your literature.
  

 

 

© 2007 Sprint Nextel    Page 3    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

 

Approved Copy

 

  

 

Approved Provider Copy Explanation   

To clarify your relationship with Sprint, we have developed two explanatory copy
lines, a legal disclaimer and trademark notice for use in your communications.

 

For the purpose of these guidelines we have used the name “Alpha” as a stand-in
for your company name.

  

 

Business Relationship Definition Copy   

Use this copy to describe your business relationship with Sprint for your
wireless offerings.

 

Alpha wireless network services are provided on the Nationwide Sprint PCS
Network.*

 

The asterisk (*) reference after the copy must be used in conjunction with the
Legal Disclaimer and Trademark Notice.

 

En Español

Los servicios de la red móvil Alpha se suministran dentro de la Red Nacional
Sprint PCS.*

  

 

Network Coverage Copy   

If you choose to include the Sprint name to talk about network and coverage
advantages in your wireless voice offerings, the following copy is approved:

 

Under Alpha’s arrangement with Sprint, Alpha customers have access to service
anywhere on the Nationwide Sprint PCS Network, reaching more than 250 million
people.*

 

The asterisk (*) reference after the copy must be used in conjunction with the
Legal Disclaimer and the Trademark Notice.

 

En Español

Conforme al acuerdo entre Alpha y Sprint, los clientes de Alpha tienen acceso al
servicio en cualquier lugar dentro de la Red Nacional Sprint PCS, que llega a
más de 250 millones de personas.*

  

 

 

Continued on next page

 

© 2007 Sprint Nextel    Page 4    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

Approved Copy, Continued

 

  

 

Legal Disclaimer   

You must use the following Legal Disclaimer (referenced with an asterisk) when
using the Business Relationship Copy and the Network Coverage Copy:

 

* Although Sprint provides Alpha subscribers access to its wireless network and
to its wireless services, Alpha is responsible to the Alpha subscribers for the
service. Please call Alpha with any questions or comments about services.

 

En Español

* Aunque Sprint provee a los suscriptores de Alpha acceso a su red móvil y a sus
servicios móviles, Alpha es responsable ante los suscriptores de Alpha por el
servicio. Por favor llame a Alpha si tiene alguna pregunta o comentario acerca
de los servicios.

  

 

Trademark Notice   

The following trademark notice must be included on all materials bearing the
Sprint name. The notice is only required to appear once on each communication.

 

Sprint is a trademark of Sprint Nextel.

 

En Español

Sprint es una marca comercial de Sprint Nextel.

  

 

 

© 2007 Sprint Nextel    Page 5    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

 

Basic Rules

 

  

 

Describing Coverage   

Since the Network is proprietary to Sprint, you may not imply any ownership of
the Network.

 

The following are examples of ways you can correctly describe coverage without
using the Sprint name:

 

•        National, digital, wireless coverage is available to Alpha customers...

 

•        Major metropolitan markets available to Alpha customers include...

 

•        Service areas available to Alpha customers are...

 

•        Coverage available to Alpha customers includes....

  

 

Legal

Requirements

  

The following are legal requirements for using the approved copy:

 

•        The Business Relationship Copy and the Network Coverage Copy must
always appear in conjunction with an asterisk (*) that references the Legal
Disclaimer and the Trademark Notice.

 

•        When using the Network Coverage Copy, the Legal Disclaimer is not
required to appear on the same page or surface panel as this copy.

 

•        When using the Business Relationship Definition Copy, the Legal
Disclaimer must appear on the same page or surface panel as this copy.

 

•        The Trademark Notice must be included on all materials bearing the
Sprint name, but is only required to appear once on each communication.

  

 

Sprint Name

Usage

  

The following are requirements for using the Sprint name:

 

•        The Sprint name should not be used in a way that implies a partnership
or joint venture with Sprint.

 

•        MVNO service marks, trademarks or trade names must not incorporate the
Sprint name (including approved copy).

 

•        The appropriate registered trademark notation [®] must be affixed to
the first and most prominent appearance of the Sprint and Sprint PCS names in
the copy.

  

 

 

Continued on next page

 

© 2007 Sprint Nextel    Page 6    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

Basic Rules, Continued

 

  

 

Copy Placement   

The following are required for copy placement:

 

•        Excessive or repeated use of approved copy should be avoided in your
communications. As a general rule, use of approved copy once per page or surface
panel should be sufficient.

 

•        Approved copy must not be placed on the same horizontal plane as your
logo or visual identifier.

 

•        Ensure the approved copy is not an integrated part of your visual
identity by maintaining sufficient distance between the two. Due to the wide
range of graphic possibilities, “sufficient distance” will be determined by
Sprint on a case-by-case basis.

  

 

General Appearance   

The following are requirements for general appearance:

 

•        The approved copy may not be used in headlines.

 

•        The approved copy should not be made to stand out from the accompanying
body copy.

  

 

MVNO Trademark with Approved

Copy

  

The following are requirements for using your trademark/name with the approved
copy:

 

•        Your trademark/name must appear in a font size at least 3 times that of
the approved copy.

 

•        Your trademark/name should appear at least once on each panel or web
page that includes approved copy.

  

 

Electronic Media   

The following are requirements for using the copy in electronic media:

 

•        The approved copy may not be a prominent visual element of a Web page.

 

•        The Business Relationship Copy may be displayed along the top, side or
bottom of the frame, as long as all other Branding Guidelines are met.

 

•        The Legal Disclaimer is required on every screen where the Business
Relationship Copy is used.

 

•        Any Web page that bears the Sprint name in conjunction with promoting a
wireless voice or data offering must also include the Trademark Notice, either
directly on the page or on a page or footer that is reserved for legal notices
that may be accessed by hyperlink from all site pages.

  

 

 

© 2007 Sprint Nextel    Page 7    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

 

Examples

 

  

 

Examples of Correct Copy Usage    The following pages provide examples of
correct ways to incorporate the Business Relationship Definition Copy, Network
Coverage Copy, Legal Disclaimer, and the Trademark Notice into marketing
materials.   

 

Outer Envelopes    LOGO [g98271ex10_5page28.jpg]   

 

 

Continued on next page

 

© 2007 Sprint Nextel    Page 8    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

Examples, Continued

 

  

 

Brochures    LOGO [g98271ex10_5page29.jpg]   

 

 

Continued on next page

 

© 2007 Sprint Nextel    Page 9    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

Examples, Continued

 

  

 

Advertising    LOGO [g98271ex10_5page30.jpg]   

 

 

Continued on next page

 

© 2007 Sprint Nextel    Page 10    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

Examples, Continued

 

  

 

Service

Literature

   LOGO [g98271ex10_5page31.jpg]   

 

 

Continued on next page

 

© 2007 Sprint Nextel    Page 11    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

Examples, Continued

 

  

 

Direct Mail Letters    LOGO [g98271ex10_5page32.jpg]   

 

 

Continued on next page

 

© 2007 Sprint Nextel    Page 12    PLS v3.2



--------------------------------------------------------------------------------

MARCOM GUIDE    BRANDING    July 2007

Examples, Continued

 

  

 

Electronic Media    LOGO [g98271ex10_5page33.jpg]   

 

 

© 2007 Sprint Nextel    Page 13    PLS v3.2